Citation Nr: 1750377	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-22 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right leg disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1991 to April 1991.  The Veteran also had service in the reserves from November 1986 to January 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied service connection for a right hip disability and a right leg disability. 

The Board remanded the appeal in July 2016 for medical nexus opinions regarding the claimed disabilities.  The Board finds that there was substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

As a preliminary matter, the Board notes that the Veteran's claim for service connection did not specify the left or right location of the claimed disabilities; thus, VA construed the claims as "bilateral."  As service connection has been granted for the claimed disabilities affecting the left side, and the low back disability, the only issues currently before the board are those claimed issues affecting the right side; specifically the right hip and right leg.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with trochanteric bursitis of the right hip and unequal length of the right leg.

2.  There was no in-service injury, disease, or event involving the right hip or right leg.

3.  The Veteran's right hip and right leg disabilities were manifested after service separation and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

 2.   The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
      
In this case, notice was provided to the Veteran in September 2007, prior to the initial adjudication of the service connection claims in September 2008.  Pursuant to the notice letter, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran. 
      
VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, and lay statements.  As such, the Board finds that VA took all reasonable efforts to obtain records pertinent to the issues on appeal. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in January 2008, October 2016, and November 2016 (the reports of which have been associated with the claims file).  The Board finds the VA examination reports are thorough and adequate and provide a sound basis upon which to base decisions with regard to service connection issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, offered findings, diagnoses, and opinions, and provided adequate rationale.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159. 

      Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R.              § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki,        26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

      
      Service Connection for a Right Hip Disability and Right Leg Disability

The Veteran contends eligibility for service connection for a right hip disability and right leg disability.  The Veteran has not made any specific contentions regarding a right hip or right leg injury or disability. 

The Veteran has made no specific mention of a right hip or right leg disability in any communications with VA about the claim.  For example, in the January 2008 VA examination, the Veteran reported a history of a left hip problem starting in 1991, but did not allude to any problem with the right hip or right leg.  In the October 2008 notice of disagreement (NOD), the Veteran specifically reported left hip and left leg pain, but again made no reference to anything related to the right hip or right leg.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that there was no in-service injury, disease, or event involving the right hip or right leg.  VA treatment (medical) records reflect that the Veteran was first diagnosed with trochanteric bursitis of the right hip in December 2008, and unequal length of the right leg in July 2011.  Service treatment records are silent as to any report of injury, or complaint, diagnosis, treatment, or even symptoms of the right hip or right leg.  

The service treatment and VA records appear complete, and a right hip injury or disability and right leg injury or disability are of the type that would have ordinarily been recorded during service, had they occurred.  The Veteran claimed and established service connection for left knee, left hip, and low back disabilities.  Since the contemporaneous service treatment records are likely to accurately reflect the Veteran's physical condition, and include the symptoms as reported by the Veteran during service, as well as medical assessment of the Veteran during service, and include other similar orthopedic complaints, they are of significant probative value.  The records show that the Veteran did report other symptoms and did seek treatment for other orthopedic complaints unrelated to the right hip during the same time period.  Service treatment records include orthopedic complaints of  the left hip, left thigh, left knee, the back, and left toe, but nothing in regard to the right hip or right knee or leg.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The weight of the lay and medical evidence demonstrates that the Veteran's right hip and right leg disabilities were manifested after service separation and are not causally or etiologically related to service.  The earliest diagnosis for a hip disability was in December 2008, and right leg disability in August 2011.  The duration between active duty service and such diagnoses is one factor that weighs against a finding of service incurrence, but is not the only factor relied upon by the Board in this case.  Additional factors weighing against the appeal include no in-service injury, disease, event, or even relevant symptoms; no history or reports of continuous post-service symptoms; and post-service medical evidence showing an initial diagnosis of a right leg and right hip disability well after separation from service.  

The Board's reliance on these multiple factors, only one of which is an absence of complaints or treatment during service, is consistent with the statutory and regulatory requirements to consider all evidence of record, as well as the Court's precedential decisions.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran was also afforded  a VA knee and leg examination in October 2016.  After a thorough examination and review of the record, the VA examiner in October 2016 opined that the claimed right hip and leg conditions were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the medical opinion, the October 2016 VA examiner noted that there were no records regarding  right knee or right hip pathology or relating them to service.  The VA examiner's medical opinion is of significant probative value because it is based on an accurate history of absence of in-service injury, disease, or event symptoms, and provides a sound rationale.  For these reasons, the Board finds that the evidence weighs against finding that a right hip or right leg disability was causally or etiologically related to service; therefore, service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.     § 3.102.  


ORDER

Service connection for a right hip disability is denied.

Service connection for a right leg disability is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


